DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-4 and 6-14 as originally amended and filed on 07/30/2021.

This application was granted special status on 09/15/2021, Accordingly Applicant is cordially invited to contact the Examiner via the information in the Conclusion below to schedule a telephonic interview to discuss the instant Office action.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 12/27/2018.

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2019/015216 filed on 11/11/2019, which claims priority to Foreign Application Number 10-2018-0171362 filed on 12/27/2018 in the Republic of Korea.

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 06/24/2021 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “the control unit increases the allowable value according to the number of times the difference between the expected posture and the actual posture exceeds the allowable value.“ as set forth in claims 8 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite the limitation "…the number of times the difference between the expected posture and the actual posture exceeds the allowable value".  There is insufficient antecedent basis for the limitation “the number” in the claims.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 13 recite the limitation “wherein the control unit increases the allowable value according to the number of times the difference between the expected posture and the actual posture exceeds the allowable value.".  
The terms ”wherein the control unit increases the allowable value according to the number of times the difference between the expected posture and the actual posture 
The terms “according to the number of times” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The specification as filed recites “The control unit may increase the allowable value according to the number of times the difference between the expected posture and the actual posture exceeds the allowable value. “, without further guidance as to how the number of times affects the allowable value.  Further, as set forth above, the Figures also fail to provide any manner to ascertain how the allowable value would be increased.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of at what number accords to what level of increase in the allowable value.  Accordingly the claims are vague, indefinite and incomplete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 6, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) and further in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP).

Regarding claims 1 and 6 Kim teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    326
    670
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    592
    492
    media_image2.png
    Greyscale

and associated descriptive texts including for example, paras [0024-35], portions of which are reproduced immediately below for Applicant’s convenience:
“In the fall prevention system 100 of the unmanned excavator 10 according to the embodiment of the present invention, as shown in FIG. 1, the unmanned excavator 10 and the unmanned excavator 10 are remotely controlled through wireless communication. The regulator 20 is comprised. The unmanned excavator 10 includes a sensor module 16 for detecting and transmitting state information including posture information and position information. And the adjuster 20 transmits a control signal according to the manipulation of the input unit 22 of the user through the wireless communication with the unmanned excavator 10 to perform the operation. The regulator 20 receives state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The regulator 20 alerts the user by outputting a vibration through the input unit 22 so that the user can feel tactilely when the calculated stability level value exceeds a threshold level that is likely to fall.”

a remote-controlled via “regulator 20” excavator 10, comprising: 
inertial sensors provided in an excavator disclosed as “motion sensor 17” in para [0016]:
“The sensor module 16 detects state information of the unmanned excavator 10 in operation and transmits the state information to the first control unit 11. In this case, the sensor module 16 includes a motion sensor 17 for detecting posture information and a differential global positioning system (DGPS) module 18 for detecting position information. The motion sensor 17 may be installed in the driving unit 14 capable of detecting attitude information of the telescopic excavator 10, and in particular, may be installed in a spring module, an arm module, a moving member, or a rotating member. The motion sensor 17 includes a gyro sensor, a triaxial acceleration sensor, and a magnetic sensor, and detects attitude information of a roll, pitch, and yaw direction of the unmanned excavator 10. The DGPS module 18 receives satellite signals from a plurality of GPS satellites, calculates reference point coordinates of the unmanned excavator 10 using a relative positioning GPS surveying method, and corrects elements causing errors using the calculated reference point coordinates. To reduce the error, the position information of the unmanned excavator 10 is more accurate.”(Emphasis added); 


a communication unit, i.e. the “second communication unit 24” configured to receive a remote control signal from a remote control device in Fig. 1 above and para [0024]:
“The second communication unit 24 performs wireless communication with the unmanned excavator 10 and transmits a control signal to the wireless excavator 10 through wireless communication. The second communication unit 24 receives the image information and the state information from the wireless excavator 10 and transmits it to the second control unit 21”; and 

second control unit 21“ configured to drive the excavator in response to the remote control signal in Fig. 1 and the paragraph: 
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job”

wherein the control unit, i.e. “second control unit 21“, stops driving of the excavator when a difference between an expected posture of the excavator estimated based on the remote control signal and an actual posture of the excavator measured using the inertial sensors exceeds an allowable value in para:
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The second control unit 21 outputs a vibration to the input unit 22 to alert the user so that when the calculated stability level value exceeds a threshold level value that is likely to fall, the user can feel tactilely. In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move inside the stability level value, ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent.” (Emphasis added),

Wherein it is understood that the actual posture of the excavator is the “state information” and the “expected posture of the excavator estimated based on the remote control signal” connotes the control signal input to input unit 22 to perform the job which is outside the calculated stability level value regardless of the user's control signal,

wherein the control unit includes: 

“The second control unit 21 is a microprocessor that performs the overall control operation of the regulator 20. The second control unit 21 controls the remote control of the unmanned excavator 10, and checks the possibility of conduction using the state information received from the unmanned excavator 10 to prevent the fall of the unmanned excavator 10 in advance. Control the performance of the function”; 

a memory 23 configured to store a current posture of the excavator in para:
“The second storage unit 23 stores a program necessary for controlling the operation of the regulator 10 and data generated while the program is executed, and includes at least one volatile memory device and a nonvolatile memory device. The second storage unit 23 stores an execution program for performing the remote control of the unmanned excavator 10 and the fall prevention function using the state information received from the unmanned excavator 10.”; 

A posture change amount measuring unit, i.e. “second control unit 21 “ configured to measure an actual posture change amount of the excavator based on sensing values from the inertial sensors wherein it is understood that “based on the received state information” connotes the sensed values in para:
“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information.”; 

a posture estimation unit i.e. “second control unit 21“  configured to estimate the expected posture based on the current posture and a posture change value corresponding to the remote control signal in paras:


In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information.”; 

a posture measurement unit, i.e. sensor module 16 configured to measure the actual posture based on sensing values in para:
“The sensor module 16 detects state information of the unmanned excavator 10 in operation and transmits the state information to the first control unit 11. In this case, the sensor module 16 includes a motion sensor 17 for detecting posture information and a differential global positioning system (DGPS) module 18 for detecting position information” and claim 1

“An unmanned excavator having a sensor module for detecting and transmitting state information including posture information and position information;
Performing a task by transmitting a control signal according to an operation of a user's input unit to the unmanned excavator through wireless communication with the unmanned excavator, receiving the status information from the unmanned excavator in operation, and based on the received status information An adjuster for calculating a stability level value of the unmanned excavator, and outputting a vibration to make the user feel tactile when the calculated stability level value exceeds a threshold level that is likely to fall; and 

2an overload detection unit 21 configured to output a drive stop signal to the drive unit when the difference between the expected posture and the actual posture exceeds the allowable value, wherein the drive unit blocks the drive signal in response to the drive stop signal in para:
“In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent”.  

	Wherein it is understood that the drive stop signal connotes those signals that allow the stability level to move outside the threshold level which are prevented from being sent to the excavator.

	While it is considered that Kim teaches a drive stop signal as explained above, if Applicant is of the opinion the Kim does not teach outputting a drive stop signal to the drive unit when the difference between the expected posture and the actual posture exceeds the allowable value, wherein the drive unit blocks the drive signal in response to the drive stop signal then resort may be had to Ishii who teaches it is known to output a drive stop signal to a drive unit when a difference between an expected posture and an actual posture exceeds an allowable value, in the limitation below ” when the stability determination value is in the unstable area. The drive signal is stopped to stop the operation of the arm.“ wherein the drive unit blocks a drive signal in response to the drive stop signal to prevent an excavator from entering an unstable area “The work area calculation means calculates the stability determination value based on the arm angles respectively detected by the arm angle detection means of the two work fronts, the stability determination value is in the stability limit area, and at least the When approaching the unstable region side, the drive signal is reduced and output compared to the case where the stability determination value is in the normal region, and the operating speed of the arm is limited.” As disclosed in paras:
“(1) In order to achieve the above object, the present invention provides a lower traveling body provided with a traveling device, an upper swing body provided on the upper portion of the lower traveling body and provided with a cab, and a front of the upper swing body. Two work fronts that are provided on both the left and right sides of the unit so as to be swingable up and down, and each provided with an arm, a boom, and a work tool; In the dual-arm work machine provided, the arm angle detection means for detecting the angle of the arm with respect to the boom of the two work fronts, the operation detection means for detecting the operation direction and the operation amount of the operation device, and the operation And a work area calculation means for calculating a drive signal to the arm based on a detection signal from the detection means and the arm angle detection means. The instability evaluation value is the stability determination value, and the stability determination value area where there is no risk of the aircraft becoming unstable regardless of the operating state of the two work fronts is the normal area. If the region is defined as an unstable region, the stability limit region, the region of the set range adjacent to the outside of the stability limit region, where the stability determination value is larger than a predetermined stability determination reference value, The work area calculation means calculates the stability determination value based on the arm angles respectively detected by the arm angle detection means of the two work fronts, the stability determination value is in the stability limit area, and at least the When approaching the unstable region side, the drive signal is reduced and output compared to the case where the stability determination value is in the normal region, and the operating speed of the arm is limited.

(6) In any one of the above (1) to (4), it is preferable that the work area calculation unit is configured to move away from the stability limit area when the stability determination value is in the unstable area. The drive signal is stopped to stop the operation of the arm.“ 

The work area calculation means (61F; 261F; 361F) is driven when the stability determination value (θc; Xc; Tc) is in the unstable area (N) and moves away from the stability limit area (M). A double-arm working machine characterized by stopping a signal and stopping the operation of the arms (12a, 12b). (Emphasis added).

Accordingly, the prior art references teach all of the claimed elements were known.



Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the excavator of Kim would be prevented from falling by stopping the drive commands that would cause the excavator to enter an unstable region. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Ishii to the prior art of Kim as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

While it is considered that the combination of Kim and Ishii teaches the claimed invention as explained above, if Applicant is of the opinion that the combination does not teach the various “control units” performing the various claimed limitations then resort may be had to the MPEP to show that it would have been obvious to one of ordinary skill to reverse the location, duplicate and rearrange the parts of the combination of Kim because these would be obvious modifications that provide no new or unexpected results and would be an obvious matter of design choice.

A.    Reversal of Parts 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.).

    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

B.    Duplication of Parts 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


C.    Rearrangement of Parts 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). 

Regarding claim 2 and the limitation a remote-controlled excavator of claim 1, wherein the inertial sensors include: 
a first inertial sensor provided in a main body of the excavator see “a rotating member” of Kim in paras [0014] and [0016] below:
“the driving unit 14 performs an excavation work in the work site under the control of the first control unit 11. The driving unit 14 includes a moving member for moving the unmanned excavator 10 in front, rear, left and right, a rotating member installed on the moving member, and an excavating member connected to the rotating member. The excavating member includes a boom module, an arm module and a bucket module. 

The motion sensor 17 may be installed in the driving unit 14 capable of detecting attitude information of the telescopic excavator 10, and in particular, may be installed in a spring module, an arm module, a moving member, or a rotating member. “

a second inertial sensor provided in a boom of the excavator see Kim above “excavating member includes a boom module” and “, a moving member”; 
a third inertial sensor provided in an arm of the excavator see Kim above “an arm module”; and 
a fourth inertial sensor provided in an attachment of the excavator see Kim above “a spring module” and/or “a moving member”.  

While it is considered that Kim teaches the inertial sensors 17 may be installed as explained above, if Applicant is of the opinion that Kim does not teach providing inertial sensors in the specific locations then resort may be had to the MPEP wherein it would have been obvious to one of ordinary skill to duplicate the inertial sensors and place them in locations that would provide the best inertial sensing positions as such would be an obvious matter of design choice with no new or unexpected results.  Merely duplicating the inertial sensors provides the predictable result of providing more information to determine whether the excavator is falling or approaching an unstable region.  
Accordingly, it would have been obvious to one of ordinary skill in the art to duplicate the inertial sensors of Kim and rearrange their locations on the excavator as an obvious matter of design choice as no new or unexpected results would be obtained by having four inertial sensors.  Further, one would be motivated to duplicate, or quadruplicate the inertial sensors for the express benefit of providing information to the 

Regarding claims 4 and 14 and the limitation wherein, when the difference between the expected posture and the actual posture exceeds the allowable value, the communication unit transmits an overload occurrence signal to the remote control device see the vibration of the input unit during the alert to the user taught in Kim claim 3 and para [0021]:
“A step of performing a job by the regulator to transmit a control signal according to a manipulation of an input unit of a user to an unmanned excavator;
A receiving step of receiving, by the adjuster, state information including position information and position information of the unmanned excavator from the unmanned excavator;
A calculating step of calculating, by the regulator, a stability level value of the unmanned excavator based on the received state information;
 A falloff alarm step of alerting the user by outputting a vibration so that the user can feel tactilely when the calculated stability level value exceeds a threshold level that is likely to fall;”

“In particular, the second control unit 21 transmits a control signal input to the input unit 22 through the second communication unit 24 to the unmanned excavator 10 to perform a job. The second control unit 21 receives the state information from the unmanned excavator 10 in operation, and calculates a stability level value of the unmanned excavator 10 based on the received state information. The second control unit 21 outputs a vibration to the input unit 22 to alert the user so that when the calculated stability level value exceeds a threshold level value that is likely to fall, the user can feel tactilely. In addition, when the stability level value exceeds the threshold level value, the second control unit 21 may transmit a control signal that may move inside the stability level value, ignoring the transmission command of the control signal that may generate conduction. Alternatively, the second control unit 21 transmits a control command to the unmanned excavator 10 that allows the stability level value to move inside the threshold level regardless of the user's control signal, thereby preventing the unmanned excavator 10 from generating the fall. It can prevent.”.  

Regarding claim 9 and the limitation the apparatus for controlling a remote-controlled excavator of claim 1, wherein the communication unit transmits the actual posture of the excavator to the remote control device see Kim para:
“The first communication unit 13 performs wireless communication with the manipulator 20, receives a control signal from the manipulator 20 through wireless communication, and transmits the control signal to the first control unit 11. The first communication unit 13 transmits the state information detected by the sensor module 16 and the image information captured by the camera module 15 to the manipulator 20 under the control of the first control unit 11.”. 

And the obviousness in the rearrangement of parts taught by the MPEP in the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that communication unit 13 transmits the actual posture to the remote control device through communication unit 23 and then to the remote control device 20. 

Regarding claim 10 see the rejection of corresponding parts of claim 1 above incorporated herein wherein the combination of Kim teaches a method for controlling a remote-controlled excavator, comprising: 
measuring a current posture of an excavator and storing the current posture in a memory as a current posture information see Kim claim 1 “An unmanned excavator having a sensor module for detecting and transmitting state information including posture information”:
estimating an expected posture by adding calculating a posture change value corresponding to a control signal received from a remote control device to a current posture in Kim claim 1” Performing a task by transmitting a control signal according to an operation of a user's input unit to the unmanned excavator through wireless communication with the unmanned excavator, receiving the status information from the 
 estimating an expected posture by adding the posture change value to the current posture information stored in the memory in Kim claim 1 “An adjuster for calculating a stability level value of the unmanned excavator,”; 
driving the excavator by outputting a drive signal to the excavator in response to the control signal and measuring an actual posture of the excavator based on sensing values received from 5inertial sensors provided in the excavator in Kim para:
“When the calculated ZMP coordinate value is located in the stable area 71, the second control unit 21 determines that the unmanned excavator 10 is unlikely to fall, so that the operation according to the user's control signal can be continuously performed. To control.”; and 

stopping driving of the excavator when a difference between the expected posture and the actual posture exceeds an allowable value by outputting a drive stop signal to the excavator in Kim paras:
“On the other hand, if the calculated ZMP coordinate value is out of the stable region 71, the second control unit 21 determines that the unmanned excavator 10 may be inverted, and the input unit 22 may be felt by the user. Output vibration through). In this case, when the calculated ZMP coordinate value is out of the stable region 71, the second control unit 21 outputs a vibration having an intensity proportional to a distance away from the center of the stable region 71. For example, the second controller 21 may set the center of the stable area 71 as the center of the coordinates, and output a vibration having an intensity corresponding to the length component of the ZMP coordinate value at the center.
Thus, the fall prevention system 100 according to the present embodiment, when the user performs the operation by remotely adjusting the unmanned excavator 10 through the input unit 22 of the adjuster 20, the adjuster 20 is working Receives the state information from the unmanned excavator 10 in progress, calculates the stability level value, and if the stability level value exceeds the threshold level of the possibility of conduction, outputs vibration to the input unit 22 so that the user can feel it tactilely. By doing so, generation of conduction of the unmanned excavator 10 can be prevented in advance.

In particular, when the stability level value exceeds the threshold level value, the regulator 20 ignores a command for transmitting a control signal that can generate conduction and transmits a control signal that can move inside the stability level value, or a user control signal. Irrespective of this, it is possible to prevent the occurrence of the fall of the unmanned excavator 10 by transmitting a control command to which the stability level value can move inside the threshold level value to the unmanned excavator 10.”.  

	And the teachings of Ishii in claim 1 above with regard to “ a drive stop signal” wherein as explained in the rejection of claim 1 above incorporated herein it would have been obvious to provide a stop signal to the excavator of Kim to prevent the excavator from falling by continuing to drive into the unstable area.

Regarding claim 11 and the limitation the method for controlling the remote-controlled excavator of claim 10, further comprising updating the current posture using the actual posture see Kim claim 1 above wherein it is understood that the transmitted posture information connotes the “actual posture” and the received status information connotes “updating the current posture”.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) and further in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) as applied to the claims above in view of  US 20130229272 A1 to Elliott; Christopher M. and US 20090143896 A1 to Janardhan; Vijayakumar et al. (Janardhan).
 
Regarding claim 3 and the limitation a remote-controlled excavator of claim 2, wherein the attachment includes a bucket see Kim para [0014] “bucket module”, a breaker, a vibrator, a fork, a crusher, or a grapple see the teachings of Ishii figure 1 and para:
“In general, a work machine such as a hydraulic excavator is configured such that an articulated work front composed of a boom and an arm is connected to an upper swing body so as to be movable up and down, and a bucket is attached to the tip of the arm so as to be swingable up and down. Instead of installing a breaker, crusher, grapple, etc.,”.  

	The combination of Kim and Ishii above does not appear to expressly disclose that the attachment includes a vibrator and a fork, however Ishii expressly teaches that “etc.” may be attached to the arm.
	Elliot teaches an excavator in Figure 1 with an attachment that includes a vibrator in for example, para [0025]:
“…For example, certain machine applications may inherently possess a predetermined or random vibration profile that is perceptible in the operator cab and, specifically, in the handle 409 of the manual control device. Such inherent vibrations may be the result of engine vibration of the machine, travel of the machine over uneven terrain, vibration of a work implement that is transferred to the cab, and other vibration sources. Examples of work implements that can induce a vibration include vibrators used on vibratory soil or asphalt compactor machines, pneumatic hammers, augers, and the like.”, and 

Janardhan teaches an excavator attachment includes a fork in for example, para:

“[0017] Work implement 18 may include one or more linkage members 24 designed to achieve a particular task. Specifically, linkage members 24 may embody a boom member 28, a stick member 30, and a work tool 32. A first end of boom member 28 may be pivotally connected to platform 12, and a second end of boom member 28 may be pivotally connected to a first end of stick member 30. Work tool 32 may be pivotally connected to a second end of stick member 30. It is contemplated that work tool 32 may embody, for example, a bucket, a grappler, a fork, a lifting hook, or any other appropriate work tool known in the art. Each linkage member 24 may include and be actuated by one or more actuators 26. It is contemplated that linkage members 24 may pivot in a plane that is approximately orthogonal to the work surface.”

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of installing different work implements to an excavator. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the excavator of Kim would have whatever implement attached to it that is needed to perform the work. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Elliot and Janardhan to the prior art combination of Kim, Ishii and the MPEP as explained above as merely performing the same function as they do separately and being no more “than the predictable use of prior-art elements according to their established functions.”

Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR1020100127963 to Kim et al. (Kim) (provided as Foreign Patent Document Cite 1. In the 06/24/2021 IDS) in view of WO 2009087795 A1 to ISHII AKINORI (Ishii) and further in view of MPEP 2144.04.VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS (MPEP) as applied to the claims above in view of US 20190017248 A1 to OKADA; Junichi et al. (Okada).

Regarding claims 7 and 12 the combination of Kim above does not appear to expressly disclose the limitation the apparatus for controlling a remote-controlled excavator further comprising 4a pressure sensor provided in an attachment of the excavator, (measuring a reaction force applied to an attachment of the excavator),
wherein the control unit adjusts the allowable value according to a magnitude of a reaction force measured by the pressure sensor (adjusting the allowable value according to a magnitude of the reaction force.).  

Okada teaches in the figures below:

    PNG
    media_image4.png
    665
    507
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    268
    442
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    655
    944
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    583
    971
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    469
    607
    media_image8.png
    Greyscale

And associated descriptive texts that it was known in the excavator stability art for an excavator to comprise 4a pressure sensor (514) provided in an attachment of the excavator and measuring a reaction force applied to an attachment of the excavator in for example “Any weight sensor may be provided in the bucket 10” as disclosed in para:
“[0062] In FIG. 3C, the load weight M of the bucket 10 is shown. The load weight M may be assumed from a cylinder thrust (can be calculated from a difference between a bottom pressure and a rod pressure) obtained from the pressure sensor 514. Any weight sensor may be provided in the bucket 10.”, 

wherein a control unit, e.g. “stability calculation unit 500 “ in Fig. 2 above adjusts an allowable stability value in figures 6A-C and 8 above according to a magnitude of a reaction force (i.e. the weight of bucket 10) measured by the pressure sensor 514 in paras:
“[0059] FIGS. 3A to 3C are diagrams explaining a status condition of the excavator 1 used in calculation of the predicted stability of the excavator 1. In the present embodiment, considering information S1 relating to the inclination angle of the excavator 1, information S2 relating to a turning angle of the rotating platform 4, and information S3 relating to weight of the bucket 10, the stability calculation unit 500 calculates the predicted stability. 

[0062] In FIG. 3C, the load weight M of the bucket 10 is shown. The load weight M may be assumed from a cylinder thrust (can be calculated from a difference between a bottom pressure and a rod pressure) obtained from the pressure sensor 514. Any weight sensor may be provided in the bucket 10.

[0080] The current situation of the excavator 1 which influences the length of the bar B includes the weight of the bucket, the engine rotation speed, the operation mode, or the like in addition to a degree of the inclination (FIG. 6B), orientation of the rotating platform (FIG. 6C). These are referred to as base information.

[0081] For example, the bucket position where the vehicle body becomes unstable and the operation of the attachment is changed according to the weight of earth and sand loaded on the bucket or the weight of a cargo in a crane mode. Therefore, the bucket weight is suitable as the parameter for defining the length of the bar B.” (Emphasis added).  



The combination of the known elements is achieved by a known method of maintaining the stability of an excavator according to the weight the excavator is moving. As taught by Okada para:
“[0014] An excavator is designed to not overturn regardless of the posture of its attachment, as long as the excavator is static on a somewhat flat work field. However, if the attachment is controlled in a state where the work field is inclined, or a large amount of earth and sand are loaded in the bucket, there is a concern that overturning may occur. In the related art, an operator experiencing instability in the body of the excavator and perceiving a possibility of its overturning means that the manipulation lever(s) must be finely adjusted. Accordingly, in the related art, prevention of overturning is greatly dependent on the operator's skill; if the operator's reaction is delayed, the excavator may overturn.” (Emphasis added).

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the excavator of Kim would merely adjust the allowable stability values, and thus be prevented from overturning or falling by stopping the drive commands that would cause the excavator to enter an unstable region, based on the weight sensed in the bucket as well as the inclination of the excavator body and undercarriage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention.  For example:
US 20190010675 A1 to OGAWA; Masaki et al. teaches an excavator with angle sensors located on the boom, arm and bucket used to derive the lift weight of the excavator implement in for example, Figures 1, 4 and 5 below:

    PNG
    media_image9.png
    512
    703
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    520
    774
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    361
    391
    media_image11.png
    Greyscale

WO 2011143301 A1 to COOLIDGE GREGORY T teaches an excavator that can increase the allowable operating limits based on an operating mode in for example paras:
“A control valve assembly employing a control mechanism according to the present invention has numerous applications. For example, with reference to a mini-excavator such as those often available for rental, a device that is actuatable by an operator for either increasing or decreasing fluid flow through one or more sections of a valve assembly may allow the mini-excavator to have multiple operating modes. In one example, the mini-excavator may have a novice operating mode and an expert operating mode, where selection of the operating mode is provided by a switch within a cab of the mini-excavator.


Actuation of the switch into the novice operating mode operates to slow the speed associated with each function of the mini-excavator; whereas actuation of the switch into the expert operating mode operates to increase the speed associated with each function of the mini-excavator as compared to the speed in novice mode.“

US 20210079625 A1 to NARIKAWA; Ryu et al. teaches a posture sensing excavator in para:
“[0059] The target surface distance and work equipment calculating section 30 is a section that calculates the target surface distance that is the distance between the target surface 62 and the bucket tip and the work equipment angle that is the angle formed by the target surface 62 and the back surface of the bucket 10. The target surface distance and work equipment angle calculating section 30 calculates the position data in the global coordinates regarding the upper swing structure 12 based on the navigation signal input from the GNSS antenna 17 and 12 based on roll angle data and pitch angle data of the machine body 1B input from the work implement posture sensor 34. Then, the target surface distance and work equipment angle calculating section 30 uses the position data and the posture data in the global coordinates regarding the upper swing structure 12 to convert the posture data of the front work implement 1A and the position data of the bucket tip in the local coordinate system input from the work implement posture sensing section 28 to values in the global coordinate system. The target surface distance and work equipment angle calculating section 30 calculates the target surface distance based on the position data of the bucket tip calculated in this manner and the position data of the target surface 62 input from the target surface setting device 35. Furthermore, the target surface distance and work equipment angle calculating section 30 calculates the work equipment angle based on the position data and the posture data of the bucket tip and the position data of the target surface 62.”

US 20190345697 A1 to SHUR; Or et al. teaches inter alia a posture sensing excavator with posture sensors in various locations on the excavator in Fig. 2 and para [0046]:

    PNG
    media_image12.png
    654
    478
    media_image12.png
    Greyscale

“[0046] Inertial measurement units (IMU) 12 and 14 to 16 are disposed in the upper swing structure 2, the boom 4, the arm 5, and the bucket 6 as posture sensors, respectively. In a case in which it is necessary to distinguish these inertial measurement units, the inertial measurement units will be referred to as “machine body inertial measurement unit 12,” “boom inertial measurement unit 14,” “arm inertial measurement unit 15,” and “bucket inertial measuring device 16.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220128